UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DONG YUAN, et al.,                                                       3/27/2020
             Plaintiffs,                                18-CV-11905 (AT) (BCM)
        -against-                                       ORDER
& HAIR LOUNGE, et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons discussed during today's telephonic conference, plaintiffs' motion for

publication fees and related relief (Dkt. No. 92) is GRANTED IN PART. Defendants shall pay

the full cost ($1500) of the two World Journal advertisements, as directed by the Order dated

January 14, 2020 (Dkt. No. 86), no later than April 3, 2020. Contingent on compliance with this

deadline, no further sanctions will be imposed.

        Discovery having concluded (see Dkt. No. 50), and plaintiffs' counsel having reported

during today's teleconference that no additional plaintiffs have opted in, the parties are directed

to submit a joint letter, no later than April 10, 2020, informing the Court whether any party

intends to move for summary judgment. If so, the letter shall include a proposed briefing

schedule. If not, the letter shall propose a deadline for the parties' joint pretrial order.

Dated: New York, New York
       March 27, 2020                           SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
